Name: Commission Regulation (EEC) No 2833/88 of 13 September 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/ 16 Official Journal of the European Communities 15. 9 . 88 COMMISSION REGULATION (EEC) No 2833/88 of 13 September 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 16 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p . 26 . 0 OJ No L 355, 17. 12. 1987, p . 19 . 15. 9 . 88 Official Journal of the European Communities No L 255/ 17 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 18,66 811 147,08 38,71 130,48 3 098 14,41 28 738 43,65 12,49 1.20 0702 00 10 0702 00 90 Tomatoes 26,88 1 169 214,20 55,75 189,49 4 504 20,83 41 420 62,96 17,72 1.30 0703 10 19 Onions (other than sets) 14,87 646 118,43 30,81 104,78 2 503 11,49 23 041 34,76 9,82 1.40 0703 20 00 Garlic 139,71 6 071 1 112,46 289,41 984,31 23 516 107,96 216 430 326,60 92,32 1.50 ex 0703 90 00 Leeks 24,81 1 078 197,15 51,51 174,74 4 100 19,27 38 215 57,81 16,44 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 23,04 1 001 183,06 47,82 162,25 3 807 17,89 35 484 53,68 15,26 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 140,27 6 120 1 109,52 292,45 985,60 23 439 108,69 215 776 330,18 91,32 1.100 ex 0704 90 90 Chinese cabbage 18,55 809 146,74 38,67 130,35 3 100 14,37 28 538 43,67 12,07 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 95,81 4 182 763,55 199,48 676,47 15 975 74,39 147 960 225,22 61,96 1.120 ex 0705 29 00 Endives 91,00 3955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33 191 50,50 14,33 1.140 ex 0706 90 90 Radishes 81,67 3 549 650,28 169,17 575,37 13 746 63,10 126 513 190,91 53,97 1.150 0707 00 1 1 0707 00 19 Cucumbers 41,87 1 818 331,05 86,98 293,34 6 965 32,43 64 560 97,73 27,85 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 242,62 10 544 1 931,81 502,57 1 709,28 40 837 187,47 375 838 567,15 160,32 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 39,57 1 721 315,31 82,07 278,94 6 630 30,66 60 972 92,69 26,08 .1.180 ex 0708 90 00 Broad beans 48,85 2 122 387,72 101,69 343,94 8 151 38,04 75 454 113,88 32,05 1.190 0709 10 00 Globe artichokes 82,78 3 596 657,05 172,33 582,85 13 814 64,46 127 867 192,99 54,32 1.200 1.200.1 ex 0709 20 00 Asparagus :  green 506,45 22 010 4 032,56 1 049,08 3 568,03 85 245 391,34 784 541 1 183,89 334,67 1.200.2 ex 0709 20 00  other 184,28 8 005 1 457,02 382,82 1 291,06 30 656 142,74 284 144 430,16 122,61 1.210 0709 30 00 Aubergines (egg-plants) 52,81 2 295 420,55 109,41 372,1 1 8 890 40,81 81 820 123,46 34,90 1.220 ex 0709 40 00 Celery stalks and leaves 73,33 3 187 578,02 152,13 512,77 12 178 56,65 112 937 171,54 49,10 1.230 0709 51 30 Chantarelles 595,50 25 880 4 741,57 1 233,54 4 195,36 100 233 460,15 922 479 1 392,05 393,52 1.240 0709 60 10 Sweet peppers 43,27 1 880 344,54 89,63 304,85 7 283 33,43 67 031 101,15 28,59 1.250 0709 90 50 Fennel 32,53 1 412 259,53 67,57 229,50 5 422 25,30 50 234 75,81 21,40 1.260 0709 90 70 Courgettes 43,72 1 899 345,70 90,83 306,32 7 273 33,86 67 417 102,06 29,09 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 97,54 4 242 777,21 202,31 687,55 16 343 75,58 150 290 228,47 64,30 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 35,75 1 553 284,70 74,06 251,90 6018 27,62 55 389 83,58 23,62 2.30 ex 0804 30 00 Pineapples, fresh 46,96 2 040 373,93 97,27 330,85 7 904 36,28 72 748 109,78 31,03 2.40 ex 0804 40 1 0 ex 0804 40 90 Avocados, fresh 175,88 7 643 1 400,42 364,32 1 239,09 29 603 135,90 272 453 411,14 116,22 2.50 ex 0804 50 00 Guavas and mangoes, fresh 175,75 7 638 1 399,39 364,05 1 238,19 29 582 135,80 272 254 410,84 116,14 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 29,72 1 297 236,91 61,89 209,89 4 956 23,08 45 908 69,88 19,22 Official Journal of the European Communities 15 . 9 . 88No L 255/ 18 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis , Trovita and Hamlins 49,09 2 133 390,89 101,69 345,86 8 263 37,93 . 76 048 114,75 32,44 2.60.3 0805 1019 0805 10 29 0805 10 39 0805 10 49  Others 36,52 1 587 290,85 75,66 257,34 6 148 28,22 56 585 85,38 24,13 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : ¢&gt; 2.70.1 ex 0805 20 10  Clementines 59,57 2 591 474,63 123,55 419,88 9 981 46,15 91 780 139,52 39,26 2.70.2 ex 0805 20 30  Monreales and Satsumas 78,69 3 421 622,78 163,47 551,03 13 075 60,91 121 107 184,29 52,32 2.70.3 ex 0805 20 50  Mandarins and Wilkings 71,31 3 113 568,29 148,47 503,48 11 890 55,37 110 122 167,62 46,11 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 54,16 2 353 431,25 112,19 381,57 9 116 41,85 83 901 126,60 35,79 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 49,66 2 158 395,48 102,88 349,92 8 360 38,38 76 941 116,10 32,82 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 149,67 6 504 1 191,76 310,04 1 054,47 25 193 115,65 231 859 349,88 98,90 2.90 II Grapefruit, fresh : IIIlIIII||llIlIIIl 2.90.1 ex 0805 40 00  white 41,83 1 818 333,13 86,66 294,76 7 042 32,32 64 812 97,80 27,64 2.90.2 ex 0805 40 00  pink ' 56,75 2 466 451,91 117,56 399,85 9 553 43,85 87 921 132,67 37,50 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 55,82 2 426 444,48 115,63 393,28 9 396 43,13 86 475 130,49 36,88 2.110 0807 10 10 Water-melons 27,28 1 185 217,22 56,51 192,19 4 591 21,08 42 260 63,77 18,02 2.120 Melons (other than water ­ melons) 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 34,56 1 502 275,21 71,59 243,50 5817 26,70 53 542 80,79 22,84 2.120.2 ex 0807 10 90  Other 69,25 3 009 551,42 143,45 487,90 11 656 53,51 107 280 161,88 45,76 2.130 0808 10 91 Apples 37,73 1 639 300,43 78,16 265,83 6 351 29,15 58 450 88,20 24,93 0808 10 93IlIlIlIlllIlIlIllillI 0808 10 99IIIIIIIlllIIIIIlllII 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 47,19 2 051 375,77 97,75 332,48 , 7 943 36,46 73 106 110,32 3.1,18 2.150 0809 10 00 Apricots 31,51 1 376 251,17 65,62 222,52 5 255 24,47 48 671 74,08 20,38 2.160 0809 20 10 0809 20 90 Cherries 119,73 5 203 943,71 248,38 837,19 19 882 92,50 184 388 280,06 80,17 2.170 ex 0809 30 00 Peaches 74,78 3 250 589,39 155,13 522,86 12417 57,77 115 159 174,91 50,07 2.180 ex 0809 30 00 Nectarines 62,60 2 731 495,21 130,52 439,90 10 461 48,51 96 306 147,36 40,75 2.190 0809 40 1 1 0809 40 19 Plums 66,39 2 885 528,63 137,52 467,73 11 175 51,30 102 846 155,19 43,87 2.200 0810 10 10 0810 10 90 Strawberries 74,37 3 231 588,08 154,51 521,09 12 373 57,61 114 685 173,62 49,49 2.210 0810 40 30 Fruit of the species Vacti ­ nium myrtillus 203,24 8 873 1 619,68 423,16 1 434,97 33 887 157,81 313 859 477,74 131,44 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 125,39 5 449 998,40 259,73 883,39 21 105 96,89 194 240 293,1 1 82,86 2.230 ex 0810 90 90 Pomegranates 127,34 5 534 1 013,96 263,78 897,15 21 434  98,40 197 267 297,68 84,15 2.240 ex 0810 90 90 Khakis 50,00 2 173 395,68 103,86 350,09 8 307 38,70 76 945 117,09 33,24 2.250 ex 0810 90 90 Lychees 259,53 11 278 2 066,46 537,59 1 828,41 43 683 200,54 402 032 606,67 171,50